Citation Nr: 1524464	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine with bilateral sacroiliitis.  

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to DJD of the lumbar spine with bilateral sacroiliitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) Milwaukee, Wisconsin.  

This appeal also arises from an April 2011 rating decision that denied service connection for cervical spine DJD.  While the RO specifically adjudicated entitlement to service connection for cervical spine DJD, the Board has characterized the Veteran's cervical spine disorder more broadly, to encompass all cervical spine disorders reflected in the record, as characterized as shown on the first page of this decision.  In the April 2011 rating decision, the RO also granted service connection for bilateral sacroiliitis, from March 14, 2011, which was included in the rating assigned for the service-connected lumbar spine disability (as also reflected on the first page of this decision).  

In April 2015, the Veteran and his spouse testified at a Board video-conference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At the time of the Board hearing, the Veteran submitted additional medical and lay evidence in support of his claim, with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from November 2012 to January 2014 that were considered by the AOJ in the March 2014 supplemental statement of the case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking service connection for a cervical spine disorder, which has been variously diagnosed as degenerative disease, osteoarthritis, and spondylosis.  See March 2011 VA examination report; VA treatment records dated September 2013; private medical records dated September 2010.  

In support of his claim, the Veteran has asserted that he experienced pain throughout his spine, including the cervical/neck area, during service and that his pain has continued since service.  In this regard, the Veteran testified that his neck pain was a part of the same disease process involving his spine that began during service and for which service connection was initially granted as ankylosing spondylitis.  In the alternative, he has asserted that his service-connected lumbar spine disability has caused and/or aggravated his neck problems.  

The Veteran was afforded a VA examination in March 2011 where he was diagnosed with degenerative disease of the cervical spine, which the VA examiner opined is not related to service.  In making this determination, the VA examiner noted that there was no report of neck or cervical pain in the service treatment records or any evidence of treatment of the cervical spine in service, further stating that his degenerative disease is more likely related to aging.  

While the VA examiner provided an opinion regarding a direct relationship between the Veteran's cervical spine disorder and service, it does not appear that the examiner considered or addressed the Veteran's competent lay assertions that he experienced neck pain during and continuously since service.  As such, the Board is unable to determine that the examiner considered all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the VA examiner did not address whether the cervical spine disorder is aggravated by the Veteran's service-connected lumbar spine disability.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  

Accordingly, the Board concludes that a remand is necessary in this case in order to obtain an addendum medical opinion, with rationale, which addresses whether it is at least as likely as not that the Veteran's cervical spine disorder was (1) manifested during service or otherwise caused thereby or (2) caused or aggravated by his service-connected lumbar spine disability.  

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for a cervical spine disorder.  Such should be accomplished on remand.

With respect to the increased rating claim on appeal, the Board notes that the March 2011 VA examination is the last comprehensive examination of the Veteran's lumbar spine disability of record.  During that examination, the Veteran manifested decreased range of motion in the lumbar spine, with subjective reports of pain, and he reported experiencing various symptoms, including morning stiffness, fatigue, muscle soreness and spasm, and weakness.  

While there is no subsequent VA or other examination of the lumbar spine of record, private treatment records show he has continued to experience low back pain, with decreased mobility, while VA treatment records show the Veteran has normal range of motion, despite continued complaints of low back pain.  Notably, in October 2012, the Veteran reported that he recently retired from his job as a plumber, which required intermittent lifting and work overhead.  In this regard, the Veteran testified that, while he voluntarily retired at the age of 62, his back disability, in part, prohibited him from finishing work until the age of 65 or 66 and that he used a lot of sick time because of his back and resultant surgeries.  

Given the evidence suggesting that the Veteran's lumbar spine disability may have worsened, or at a minimum has changed, since the last VA examination in March 2011, and the fact that four years have passed since the most recent VA examination was conducted, the Board concludes that an updated VA examination is needed in order to fully and fairly evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Finally, as relevant to both claims on appeal, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his cervical and lumbar spine disabilities.  In this regard, the Board notes that, during the April 2015 hearing, the Veteran testified that he had not submitted the most recent private treatment records in support of his claims.  While the evidentiary record was held open for 30 days following the hearing for the submission of additional evidence, no additional private treatment records have been associated with the record since the hearing.  Additionally, the record reflects that the Veteran has received VA treatment through the facilities in Milwaukee and Appleton, Wisconsin.  The most recent VA records on file are dated in January 2014.  Therefore, after securing any necessary authorization from him, all identified treatment records, to include VA treatment records from such facilities dated from January 2014 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a cervical spine disorder as secondary to his service-connected lumbar spine disability.  

2. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his cervical and lumbar spine disabilities, to include any updated private treatment records identified at the Board hearing.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from January 2014 to the present.   

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his lumbar spine disability, and the etiology of his cervical spine disorder.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a. The examiner should indicate the nature and severity of all manifestations of the service-connected lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any additional neurological impairment (i.e., radiculopathy affecting the lower extremities, bladder or bowel impairment, and/or erectile dysfunction), and, if so, which nerves are involved, and the extent of the impairment. 

The examiner should also specifically address whether such disabilities results in intervertebral disc syndrome with incapacitating episodes and, if so, the frequency and severity of such episodes.

Finally, the examiner should address the functional impact of the Veteran's lumbar spine disability on his daily life and employability. 

b. In addition to the foregoing, the examiner is asked to review the record and report the diagnosis of any cervical spine disorder that has been manifested by the Veteran since February 2010 (the date he filed a claim seeking service connection for such disability).  Then, with respect to each diagnosed cervical spine disorder, the examiner should provide an opinion regarding each of the following:

(i)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service.  

In providing this opinion, the examiner must consider all pertinent lay and medical evidence of record, including the Veteran's assertion that his neck was involved in the spinal injury he incurred during service and for which service connection has been granted.  In this regard, the examiner should note that the lack of objective evidence showing treatment or complaints of neck during after service does not, in and of itself, render the Veteran's report of such incredible.  The examiner must also consider the Veteran's competent assertions as to continuity of neck pain since service.

(ii) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's cervical spine disorder is caused OR aggravated by his service-connected lumbar spine disability.  

The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A rationale must be provided for each opinion offered.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




